..••IN COURT OF APPEALS
                                                     12!h Cou.1 "if Appeals Dislrict




                                                     CATHY S. LUSK,




        RE:   Case No.    15-0105                                DATE:        4/10/2015
        COA #:    12-14-00217-CV              TC#:     2013-0254-P-l
STYLE:BARBARA     GAIL    HARRIS
   v.   HAYDEN R.   MAYFIELD,       INDEPENDENT EXECUTOR OF THE
        ESTATE OF HAYDEN R.         MAYFIELD,          DECEASED,             AND
        TRUSTEE   UNDER    THE    WILL   OF    HAYDEN         R.    MAYFIELD


     Today the Supreme Court of Texas denied the
petition for review in the above-referenced case.


                            MS.    CATHY      S.   LUSK
                            CLERK,       TWELFTH COURT OF APPEALS
                            1517 WEST FRONT, SUITE 354
                            TYLER, TX  75702